Title: To Benjamin Franklin from Edward Bridgen, 18 March 1778
From: Bridgen, Edward
To: Franklin, Benjamin


March 18 1778
Your Excellency I hope will excuse my breaking in upon your full employ’d time, by requesting your leave to introduce to your acquaintance Monsieur Garnier Secretary to the french Embassy to this Court, who wishes for the honour of being known to the greatest Man living.
I have had the honour of a strict intimacy with this Gentleman for many years I therefore can assure you Sir that he is a Gentleman of great Merit and the strictest honour and whose abilities have done credit to his Employers.
I need not add more to entitle him to your Excellency’s attention and politeness. Wishing you Sir every good, in which Mrs B. joines, I beg leave to subscribe myself, Your Excellency’s obliged and obedient Servant
Edward Bridgen
His Excellency Benjn: Franklin
 
Notation: E Bridgeden
